DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/052756 A1, Published February 25, 2021) in view of Gruen (US 2011/0256019 A1, Published October 20, 2011).
As to claim 1, Kim discloses a touch screen, comprising: 
a display panel (Kim at Figs. 1-2, display panel 103), 
a touch-sensing part, disposed on a light emitting side of the display panel, having a touch-sensing surface (Kim at Figs. 2-5, front frame 105 is on light emitting side of display panel 103; ¶ [0082])) is on and comprising: 
a light-emitting device, used to provide at least one positioning light and at least one high-energy light (Kim at Figs. 3-5, IR LEDs 210 and UV LEDs 230, respectively; ¶ [0085], [0128]); and 
a light receiver, used to detect a change of the positioning light on the touch-sensing surface in response to a touch action and determine a position on which the touch action occurs on the touch-sensing surface (Kim at Figs. 3-4, IR photodiodes 220); 
a biosensor, used to determine whether there is a living body getting close to the touch-sensing surface (Kim at Figs. 2-5, user detector 150; ¶ [0129]-[0131]); and 
a controller, used to drive the light-emitting device to… provide the positioning light and/or the high-energy light to the touch-sensing surface (Kim at Figs. 2-5, controller 180; Fig. 10, in particular).
Kim does not disclose that the controller selectively provides the positioning light and high-energy light according to the according to determinations of the biosensor.
However, Gruen does disclose that the controller selectively provides the positioning light and high-energy light according to the according to determinations of the biosensor (Gruen at Fig. 6, Steps 602, 606, 610, 614, and 616.  Claim 11).
Kim discloses a base user input device upon which the claimed invention is an improvement.  Gruen discloses a comparable user input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Gruen for the predictable result of deactivating UV sterilization if a user triggers the proximity sensor (Gruen at ¶ [0040]-[0041]).
As to claim 2, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the light-emitting device comprises: a first light source, for providing the at least one positioning light (Kim at Figs. 3-5, IR LEDs 210); and 
a second light source, for providing the at least one high-energy light (Kim at Figs. 3-5, UV LEDs 230).
As to claim 3, the combination of Kim and Gruen discloses the touch screen according to claim 2, wherein the light-emitting device further comprises a switch element connected to the first light source and the second light source, and driven by the controller to turn on/off the first light source and the second light source according to the determinations of the biosensor (Kim at Figs. 2-5, IR LEDs 210 and UV LEDs 230.  The combination does not affirmatively disclose a switch element connected to IR and UV LEDs.  However, Examiner takes an official notice that a switch to selectively turn on or off the respective LEDs is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide a switch to the respective IR and UV LEDs for the well-known purpose of controlling the on and off timing such that the “on” times do not interfere or overlap each other).
As to claim 4, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the light-emitting device comprises: a light source; and a wavelength modulator, for modulating an output wavelength of the light source to provide the at least one positioning light and the at least one high-energy light (Gruen at ¶ [0028] discloses “the self-sterilizing user input device (200, 400) may also be configured to modify or modulate the intensity or wavelength of the UV light 208 according to any number and type of sterilization criteria 506”).
As to claim 6, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the biosensor measures a physical quantity change at a position separated from the touch-sensing surface for a predetermined safe distance along a normal vector perpendicular to the touch-sensing surface to determine whether there is a living body getting close to the touch-sensing surface (Kim at ¶ [0130]-[0131]).
As to claim 7, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the biosensor is selected from a group consisting of a proximity sensor, a photometric sensor, a temperature sensor, an image recognizer, an audio sensor and arbitrary combinations thereof (Kim at ¶ [0130]-[0131]).
As to claim 8, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the at least one positioning light has a wavelength greater than that of the at least one high-energy light (Kim at Figs. 2-5, IR LEDs 210 necessarily have longer wavelengths than UV LEDs 230).
As to claim 9, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the at least one high-energy light has a wavelength ranging from 100 nm to 400 nm (Kim at ¶ [0112]).
As to claim 10, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein when the biosensor determines that the living body is getting close to the touch-sensing surface (Gruen at Fig. 6, steps 606-614), the controller drives the light-emitting device providing the at least one positioning light to the touch-sensing surface (Kim at ¶ [0208]-[0209]), and 
stopping to provide the at least one high-energy light to the touch-sensing surface (Gruen at Fig. 6, step 616); 
when the biosensor determines that the living body is not getting close to the touch-sensing surface, the controller drives the light-emitting device providing the at least one high-energy light to the touch-sensing surface (Gruen at Fig. 6, steps 606-612).
Kim discloses a base user input device upon which the claimed invention is an improvement.  Gruen discloses a comparable user input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Gruen for the predictable result of deactivating UV sterilization if a user triggers the proximity sensor (Gruen at ¶ [0040]-[0041]).
As to claim 12, the combination of Kim and Gruen discloses the touch screen according to claim 10, wherein when the biosensor determines that the living body is departing from the touch-sensing surface, the controller drives the light-emitting device stopping to provide the at least one positioning light (Kim at Fig. 10, in particular, steps 1030-1040.  Examiner submits that it would be obvious to a person of ordinary skill to turn off IR LEDs 210 during steps 1030-1040 for the well-known purpose of conserving power).
As to claim 13, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the at least one high-energy light is a long-wavelength ultraviolet ray (UVA), a mid-wavelength ultraviolet ray (UVB), a short-wavelength ultraviolet ray (UVC) or arbitrary combinations thereof (Kim at ¶ [0112]).
As to claim 14, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the at least one positioning light is an infrared light with a wavelength ranging from 760 nm to 1 mm (Kim at Figs. 2-5, IR LEDs 210 necessarily subtend a wavelength range from 750 mm to 1mm).
As to claim 16, the combination of Kim and Gruen discloses the touch screen according to claim 1, wherein the light-emitting device comprises a plurality of ultraviolet light-emitting units used to provide a plurality of high-energy lights with a plurality of wavelengths (Kim at Fig. 5; ¶ [0111]-[0112]).
As to claim 17, the combination of Kim and Gruen discloses the touch screen according to claim 16, wherein the controller selectively turns on or off at least one of the plurality of ultraviolet light-emitting units according to the determination of the biosensor and considering time intervals of which the living body not getting close to the touch-sensing surface (Gruen at Fig .6).

Allowable Subject Matter
Claims 5, 11,  and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the wavelength modulator comprises a voltage/current modulator driven by the controller to modulate an input power applied to the light source for changing the output wavelength of the light source.

As to claim 11, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the controller changes a wavelength of the at least one positioning light by controlling the voltage applied to the first light source, and changes a brightness of the at least one positioning light by controlling a current passing through the first light source.

As to claim 15, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the light-emitting device further comprises a wavelength modulator driven by the controller according to the determination of the biosensor and considering time intervals of which the living body not getting close to the touch-sensing surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
10/17/2022